Title: From James Madison to Thomas Jefferson, 13 May 1798
From: Madison, James
To: Jefferson, Thomas


Dear SirMay 13. 1798
I have recd. your favor of the 3d. instant. My last acknowledged your preceding one. The successful use of the Despatches in kindling a flame among the people, and of the flame in extending taxes armies & prerogative, are solemn lessons which I hope will have their proper effect when the infatuation of the moment is over. The management of foreign relations appears to be the most susceptible of abuse, of all the trusts committed to a Government, because they can be concealed or disclosed, or disclosed in such parts & at such times as will best suit particular views; and because the body of the people are less capable of judging & are more under the influence of prejudices, on that branch of their affairs, than of any other. Perhaps it is a universal truth that the loss of liberty at home is to be charged to provisions agst. danger real or pretended from abroad. The credit given to Mr. A. for a spirit of conciliation towards France is wonderful, when we advert to the history of his irritations from the first name in the Envoyship, down to his last answer to the addressers. If he finds it thus easy to play on the prepossessions of the people for their own Govt. agst. a foreign, we ought not to be disappointed if the same game should have equal success in the hands of the Directory. We have had little or no rain for a month, and the evil has been increased by much windy & cold weather. The Thermr. yesterday morning was at 38°. and the frost such as to kill the leaves of tender trees in low situations. I hope now you will soon be released from the thorny seat in which you are placed, and that I shall not be disappointed of the pleasure of seeing you on your way. You must so arrange your time as to be able to ride a mile while with me to see a Threshing machine I have lately built on Martins plan. It is worked & attended by five or six hands at most, and I think promises more for general use than all the other modifications. I shall not describe it, because your own inspection will so soon give you a more perfect idea of it. Yrs. always & affey
Js. Madison Jr
I recd. no paper by last mail but Fenno’s. I hope the bridle is not yet put on the press.
